Citation Nr: 0014654	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  95-02 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the claim for service connection for a right foot 
disability is well grounded.  

2.  Whether the claim for service connection for a right knee 
disability, as secondary to a right foot disability, is well 
grounded. 

3.  Whether the claim for service connection for a low back 
disability, to include arthritis, and also claimed as 
secondary to a right foot disability, is well grounded. 

4.  Entitlement to an increased (compensable) evaluation for 
a traumatic deviated nasal septum. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1963 to August 1967.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  The 
case was remanded in January 1997 to clarify whether the 
veteran desired a hearing and that hearing was conducted in 
June 1997.  When remanded, one of the issues had been 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) but that claim was granted in January 1999 
and constitutes a complete grant of that claim.  During an 
appeal, an award of service connection is a full grant of the 
benefit sought and any disability compensation rating or 
effective date assigned is a separately appealable issue, 
requiring the initiation and perfection of an appeal as to 
that matter.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. 
Cir. 1997) and Henderson v. West, 11 Vet. App. 245, 246 
(1998) (per curiam).  

The RO had deferred adjudication of the veteran's May 1993 
claim for a skin disorder, claimed as due to exposure to 
Agent Orange.  This matter is referred to the RO.  Also, in 
the veteran's VA Form 9 he made reference to having asthma, 
rhinitis, and sinusitis.  Should he desire to claim service 
connection for these disabilities, he should so inform the 
RO.  


FINDINGS OF FACTS

1.  There is no competent evidence of chronic right foot 
disability during service, despite an acute injury which X-
rays confirm did not cause a fracture, and there is no 
medical evidence of a nexus between that inservice injury and 
the current disability of the right foot.  

2.  There is no competent medical evidence of a nexus between 
the current right knee disability and the veteran's military 
service, to include residuals of a claimed inservice right 
foot injury.  

3.  Current low back disability, to include arthritis, is not 
shown to be of service origin and there is no competent 
medical evidence of a nexus between the claimed low back 
disability and the veteran's military service or residuals of 
a claimed inservice right foot injury.  

4.  The residuals of a traumatically deviated nasal septum 
are manifested by slight or mild deviation of the septum 
without breathing space interference or obstruction.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right foot disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

3.  The claim of entitlement to service connection for a low 
back disability, to include arthritis, is not well grounded.  
38 U.S.C.A. § 5107(a).  

4.  A compensable evaluation for a traumatic deviated nasal 
septum is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic 
Codes 6502, prior to and after October 7, 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5107(a) a claimant must submit evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded, i.e., plausible, meritorious on 
its own or capable of substantiation, and while the claim 
need not be conclusive, only possible, there must be more 
than an allegation, there must be evidence.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) and Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In determining well groundedness, only the evidence in 
support of the claim is evaluated and that evidence is 
generally presumed to be credible if it is competent.  Arms 
v. West, 12 Vet. App. 188, 195 (1999) (citing Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) and King v. Brown, 5 Vet. 
App. 19, 21 (1993)).  The evidence required depends upon the 
issue.  Where the issue requires medical expertise, i.e., 
medical causation or a medical diagnosis, competent medical 
evidence is required and not lay testimony (since lay persons 
are not competent to offer medical opinions) but lay evidence 
will suffice if the disability is of the type to which lay 
observation is competent to identify.  Savage v. Gober, 10 
Vet. App. 488, 495 (1997) (no lay competence to provide 
medical opinion linking present arthritis to an inservice 
fall); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) (lay 
assertion of medical causation cannot constitute competent 
evidence for well groundedness); Layno v. Brown, 6 Vet. 
App. 465, 470 (19994) (lay evidence is competent only when it 
addresses the features or symptoms of disability but not 
medical causation); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  

A well grounded claim for service connection based on 
inservice incurrence requires medical evidence of (1) a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of nexus between 
an inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

38 C.F.R. § 3.303(b) addresses two matters, chronic diseases 
and continuity of symptoms.  As to chronic diseases, when a 
disease is shown to have been chronic in service (or in a 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  However, not every symptom manifested 
during service will permit service connection of a chronic 
illness which is first shown as a clear-cut clinical entity 
at some later date.  Demonstrating the inservice presence of 
a chronic disease requires a combination of manifestations 
sufficient to identify it and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage v. West, 
10 Vet. App. 488, 495 (1997).  For a well grounded claim on a 
chronicity basis under § 3.303(b), the claimant must be 
diagnosed with the same condition inservice (1st Caluza 
element) and currently (2nd Caluza element).  Hodge v. West, 
13 Vet. App. 287, 291 (2000).  However, there must still be 
medical nexus evidence.  Voerth v. West, 13 Vet. App. 117, 
120 (1999) (as to a chronic disorder there must still be 
competent medical nexus evidence between current disability 
and either an inservice injury or continuous symptomatology).  

As to continuity of symptoms under § 3.303(b), when a 
condition during service is not chronic and there is no 
medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1998); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (replacing Hickson v. West, 11 Vet. 
App. 374 (1999) (decided August 17, 1998)).  

"[C]ontinuity of symptomatology, as described in Savage, 
supra, does not require that a claimant be diagnosed with the 
same condition both inservice [2nd Caluza element]" and 
currently (1st Caluza element) but this "requirement is part 
of [§ 3.303(b)] criteria as to a chronicity basis for service 
connection".  Hodge v. West, 13 Vet. App. 287, 292 (2000).  

The § 3.303(b) continuity requirement allows the 2nd 
(inservice disability) and 3rd (nexus evidence) Caluza 
elements to be satisfied by (a) evidence that a condition was 
'noted' during service; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one as to which lay observation is competent.  Clyburn 
v. West, 12 Vet. App. 296, 301-02 (1999) (unlike in Falzone 
v. Brown, 8 Vet. App. 398 (1996) where the existence of a 
condition (in Falzone, flat feet) as opposed to the cause of 
current disability was at issue).  

The doctrine of resolving doubt in favor of a claimant is not 
applicable in determinations of well groundedness.  It is 
only after a well grounded claim has been demonstrated that 
the doctrine of resolving doubt in the claimant's favor, 
under 38 U.S.C.A. § 5107(b) (West 1991) arise.  The benefit 
of the doubt doctrine does not ease the initial burden of 
submitting a well grounded claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


Background

The June 1963 service entrance examination was negative for 
pertinent disability.  In July 1963 the veteran had 
tenderness on the dorsum of the right foot and the 
provisional diagnosis was that a stress fracture was to be 
ruled out.  An X-ray was negative for evidence of bone 
disease or pathology.  In May 1967 he sustained a broken nose 
which was then set in place in correct alignment.  The August 
1967 service separation examination was negative for 
pertinent disability.  

The discharge summary of VA hospitalization in March 1992 
reflects that the veteran had right knee pain in November 
1991 "status post trauma."  He currently complained of 
right foot and right knee pain but a right knee X-ray was 
within normal limits.  The pertinent discharge diagnosis was 
chronic right knee pain.  

The discharge summary of VA hospitalization in December 1992 
reflects that the veteran complained of right ankle, right 
knee, and back pain.  He reported having had low back pain 
for the last 10 years and had no history of low back trauma 
or lower extremity weakness but did have occasional tingling 
in the toes of his right foot which was relieved with rest.  
X-rays revealed degenerative changes of the lumbosacral spine 
and disc space narrowing at L2 thru S1.  He reported having 
had right knee pain for the last 6 years but not having had 
trauma.  Previously, VA medical personnel thought the proper 
diagnosis was chondromalacia of the right patella.  During 
hospitalization he was treated for management of chronic 
pain.  The pertinent discharge diagnoses were chronic low 
back pain and chondromalacia of the right patella.  

VA outpatient treatment (VAOPT) records from 1992 to 1993 
reflect that that X-rays of the veteran's lumbosacral spine 
in June 1992 revealed degenerative changes of the 
thoracolumbar spine and components of lumbosacral 
intervertebral disc space narrowing.  Also in June 1992 he 
reported having had pain in the right upper thigh and right 
foot and knee for several months.  He had a history of a 
severe injury in 1963 and the impression was an alteration in 
comfort.  Also in that month, he reported having right leg 
pain for 1 year.  

X-rays of his right foot and ankle in July 1992 were negative 
for an acute fracture or dislocation but there was a region 
of compact bone within the anterior calcaneus and a small 
cyst within the medial aspect of the proximal dorsal 
navicular which did not appear to be degenerative in origin.  
The impression was that the X-rays were unremarkable.  In 
July 1992 he reported having had the onset of right knee pain 
4 years earlier and the onset of right ankle pain 20 years 
earlier.  A right knee X-ray in August 1992 was negative.  In 
September 1992 it was felt that his right knee pain was 
probably due to chondromalacia and that his complaints 
included low back pain secondary to degenerative joint 
disease (DJD).  Later that month it was reported that he had 
had the gradual onset of right knee pain 2 years earlier and 
it was noted that the patient attributed the onset of that 
pain to his right foot which he reported had been fractured 
during military service.  

On VA orthopedic examination in January 1993 the veteran 
reported having injured his right foot during service and 
currently complained of aches and pains, especially on the 
plantar surface of the right foot and between his toes.  It 
was noted that X-ray examination of his right foot was 
negative for bony pathology and the diagnosis was athlete's 
foot of the right foot.  

On VA nose and sinus examination in January 1993 the veteran 
complained of having had nasal congestion, blockage, and 
discharge for more than 10 years.  On examination there was 
mild deviation of the nasal septum, with the pyramid at the 
base being to the right.  His nasal vestibule was clear and 
without lesions.  There was restriction of the airway and 
breathing on the left side.  The septum was deviated to the 
right.  The floor of his nose was normal and the inferior 
meatus of both nostrils was of normal size.  The inferior 
turbinates were normal in size, although the right side was 
larger than that on the left.  The medial meatus was normal 
and without discharge and the middle tubinates were of normal 
size.  His superior turbinates, olfactory area, and the 
spheno-ethmoidal recess could not be visualized.  

A November 1993 VA social worker's observations and 
impressions included a history of the veteran's having a 
problem with his back, knee, and a leg injury "which 
originated with a fracture in boot camp."  

VAOPT records of 1993 to 1997 reflect that right foot X-rays 
in September 1993, when compared to X-rays in 1992, were 
unremarkable and essentially unchanged but an October 1993 
bone scan of the veteran's right foot revealed "findings 
consistent with early degenerative changes, bilateral first 
metatarsal phalangeal joints and tibial talar joints.  No 
other significant abnormalities are identified in the feet 
and ankles bilaterally [sic]."  Right knee X-rays in April 
1994 were normal but in April 1994 he had arthroscopic 
surgery for a torn right medial meniscus.  In July 1994 he 
had mild deviation of the nasal septum to the right without 
obstruction but there was erythema and swelling of both 
turbinates.  Maxillofacial computerized tomograms in November 
1994 and June 1995 revealed slight to mild deviation of the 
nasal septum.  

During VA hospitalization in October and November 1995 it was 
reported that the veteran had had chronic right foot pain for 
approximately 30 years, after a stress fracture; low back 
pain for 20 years without a precipitating injury; and right 
knee pain for approximately 10 years, also without a 
precipitating injury.  The discharge diagnoses included 
chronic pain syndrome of the right foot, knee, and low back.  

VAOPT records reflect that in October 1996 it was noted that 
the veteran reported that his low back pain was the result of 
an old foot fracture, after which arthritis set in, followed 
by pain first in the knee, then in the hip and then the low 
back.  

At a June 17, 1997 RO hearing the veteran testified that he 
had injured his right foot about 2 1/2 to 3 months after 
beginning boot camp when he had jumped a ditch and landed on 
his right foot.  He was taken to a military hospital and was 
told he had sustained a stress fracture and need casting and 
light duty for 6 weeks.  However, his drill instructor had 
insisted that the veteran only have this for 2 weeks, so that 
he could graduate from boot camp without delay (page 2 of the 
transcript).  Thus, his ankle was casted and he was given 
crutches and light duty for only 2 weeks and when the cast 
was removed prematurely he was not given physical therapy but 
was sent straight back to boot camp, although he remained on 
light duty during the rest of his time in boot camp.  He 
received no further treatment during service for this injury 
(page 3).  A VA therapist had told the veteran that he had 
right foot arthritis because the right foot had not healed 
properly.  The veteran reported that he did not walk normally 
because of this right foot disorder which, in turn, had 
caused his disorders of the right knee and low back (page 4).  
He had 2 dislocated discs in his back and had had 
arthroscopic surgery on his right knee.  He used a right knee 
brace and a cane as an ambulatory aid (page 5).  He had not 
had any postservice injury to his right foot, right knee or 
low back.  During service, he had fallen 25 feet from a 
telephone pole, hurting his back.  He had been taken to a 
sick bay (page 6).  However, he had not been hospitalized for 
his back injury but had only been checked out.  Nevertheless, 
his doctors now stated that his low back disorder was due to 
residuals of his inservice right foot injury (page 7).  
During service he had broken his nose and now his nose would 
become plugged up and he always had drainage in the back of 
his throat, for which he had been treated.  He used a nasal 
spray (page 23).  One VA physician had recommended that he 
have septal surgery but had also indicated that such surgery 
might not cure his problem (page 24).  His problems with his 
nose included snoring and some times the congestion was so 
bad that he had to breathe through his mouth (page 25).  

Right Foot

It is clear that the veteran sustained an injury of the right 
foot during service.  While he has reported that this caused 
a stress fracture, X-rays during and after service have been 
negative for any fracture and, until recent degenerative 
changes were noted, early postservice X-rays were negative 
for any right foot disability.  

The veteran is competent to state, as he has since about 
1992, that he had had continuous right foot pain since the 
inservice injury.  However, he is not competent to state that 
such pain is attributable to right foot pathology of service 
origin because he lacks the medical knowledge, education and 
training to render such an opinion or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

There are a number of clinical notations recording the 
veteran's history, as related to medical personnel, of having 
right foot disability due to an inservice stress fracture 
during service and continuous pain since then.  However, 
there is no diagnosis or opinion expressed by any physician 
or medical personnel to this effect.  Rather, treating 
medical personnel have merely reiterated the veteran's 
history without adding any medical diagnosis, opinion or 
commentary.  

Information simply recorded by a medical examiner, unenhanced 
by any additional medical comment, does not constitute 
'competent medical evidence' satisfying the requirement 
(announced in Grottveit v. Brown, 5 Vet. App. 91 (1993)) of 
medical causation or nexus.  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 Vet. App. 510, 513 
(1992) because a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional.  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a 
history recorded by an examiner had not filtered, enhanced, 
or added medico-evidentiary value to the lay history through 
medical expertise).  

Here, the competent evidence shows only that the veteran had 
an acute right foot injury during service, has recently 
documented pathology of the right foot, and the only nexus 
between the two is his recent statements and testimony of 
continuous pain since the initial inservice injury.  While 
evidence of continuity of symptomatology does not require 
contemporaneous evidence (i.e., documented complaints of pain 
over the years) or evidence of treatment, the lack of 
competent medical evidence of a chronic right foot disorder 
during service and his lack of medical expertise with respect 
to the etiology of postservice right foot pain requires that 
the Board conclude that this claim is not well grounded.  


Right Knee

Since the claim for service connection for a right foot 
disorder is not well grounded, any claim that a disorder is 
secondary thereto is also not well grounded.  

There is no allegation or evidence of inservice right knee 
disability and, as with the right foot claim, the only 
evidence that current right knee disability is due to an 
inservice right foot disorder is the written notations 
expressing the belief of the veteran and not that of 
competent medical personnel.  To be well grounded, a claim of 
secondary service connection, even if claimed by virtue of 
secondary aggravation (see Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc)), must be accompanied by competent 
medical evidence establishing such an etiology or causation.  
Here, there is none.  The only medical opinion expressed in 
regards to the right knee disorder is that the pain at that 
site is probably due to chondromalacia but no competent 
medical opinion was expressed as to the cause of the 
chondromalacia.  

Low Back

The veteran's uncorroborated testimony is that he fell 25 
feet from a telephone during service for which he was seen 
and checked out but not treated.  However, the veteran 
testified that VA physicians have stated that his low back 
disability is due to residuals of his inservice right foot 
injury.  

However, there is no corroborating evidence of an inservice 
low back injury but, assuming as the Board must that such an 
injury occurred as the veteran described, it must be noted 
that not even the veteran has related having had continuous 
symptoms of low back pain since any such injury.  Moreover, 
there is no competent evidence of arthritis, a chronic 
disease, within one year after service discharge.  

The only evidence that current low back disability is due to 
an inservice right foot disorder is the written notations 
expressing the belief of the veteran and not that of 
competent medical personnel.  To be well grounded, a claim of 
secondary service connection, even if claimed by virtue of 
secondary aggravation (see Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc)), must be accompanied by competent 
medical evidence establishing such an etiology or causation.  
Here, there is none.  The only medical opinion expressed in 
regards to the low back disorder is that the pain at that 
site is probably due to DJD but no competent medical opinion 
was expressed as to the cause of the DJD.  

During this appeal the merits of the issue have been 
considered by the RO and addressed by the veteran and his 
representative.  Inasmuch as the substantive merits and not 
merely the procedural aspects of the claim have been 
considered and addressed, the Board's determination that the 
claim is not well grounded is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Meyer v. Brown, 
9 Vet. App. 425, 432 (1996) (where RO adjudicates on the 
merits there is an advantage, not disadvantage, because it 
presumably has fulfilled the duty to assist under 38 U.S.C.A. 
§ 5107(a) which otherwise does not attach to claims that are 
not well grounded); and Voerth v. West, 13 Vet. App. 117, 121 
(1999) (no prejudice where the RO granted greater review, on 
the merits, than that to which claimant was entitled).  

When claims are not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim; but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application, i.e. to make the 
claim well grounded.  This obligation depends upon the 
particular facts of the case and the extent to which VA has 
previously advised the claimant of the evidence needed.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
veteran has indicated that VA medical personnel have stated 
that his right foot disability is due to an inservice injury 
and that his claimed right knee and low back disabilities are 
secondary thereto.  However, a review of the voluminous VAOPT 
records does not confirm this.  Indeed, the veteran has never 
stated that VA medical personnel have rendered such opinions 
in writing.  Accordingly, this places the veteran on notice 
to obtain such written opinions, from VA or private medical 
personnel, which should be submitted in support of his 
claims.  

Traumatic Deviated Nasal Septum

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Also, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

Prior to October 7, 1996, 38 C.F.R. § 4.97, DC 6502 provided 
that for traumatic deflection of the nasal septum a 
noncompensable rating was warranted when there were only 
slight symptoms and a maximum 10 percent rating was warranted 
when there was marked interference with breathing space.  

Effective October 7, 1996, 38 C.F.R. § 4.97, DC 6502 was 
changed to provide for only a 10 percent when there was 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  

38 C.F.R. § 4.31 provides that in every instance where the 
schedule does not provide a zero percent evaluation for a DC, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  

The holding in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) requires that in all cases VA fully adjudicate 
veteran's claim under both the new and old law.  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997) (see also Carpenter v. 
West, 11 Vet. App. 140, 146 (1998) (citing DeSousa).  

Here, there is no more than slight or mild deviation of the 
nasal septum and this is not shown to cause the degree of 
breathing space interference or obstruction required for a 
compensable rating under either the old or the new rating 
criteria.  While the VA examination in 1993 found restriction 
of airway  passage, it was not reported to be marked 
interference and it was limited to the left side.  More 
recently, in 1994 it was found that he had no obstruction.  

Also, there is nothing in the record which indicates that 
staged ratings should have been assigned.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The RO has not considered the evaluation of the traumatic 
deviation of the nasal septum under the rating criteria which 
became effective in October 1996.  

In Bernard v. Brown, 4 Vet. App. 384 (1993) it was held that 
when the Board addresses in the first instance a matter not 
previously addressed by the RO, the Board must address 
whether there is any prejudice to the veteran.  Here, the 
veteran does not meet the criteria under the old or new 
rating criteria and, thus, the Board concludes that there is 
no prejudice in adjudicating the claim without first 
referring the claim to the RO to consider the new rating 
criteria.  

In reaching this decision, consideration has been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds that there are no exceptional or unusual 
circumstances of the assignment of an extraschedular 
evaluation because there has been no showing of marked 
interference with employment or that frequent periods of 
hospitalization have been necessitated.  There are also no 
other circumstances which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for a 
compensable rating for traumatic deviation of the nasal septum 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

The claims for service connection for a right foot 
disability; a right knee disability; and a low back 
disability, to include arthritis; are denied as not well 
grounded. 

The claim for a compensable rating for a traumatic deviated 
nasal septum is denied.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

